Mr. Presiding Justice McBride delivered the opinion of the court. 4. Insurance, § 365*—what is evidence that company is not relying upon failure to promptly pay premiums as forfeiture of policy. In an action upon a life insurance policy, where it appeared that, after the death of the assured, the beneficiary paid an overdue premium at the office of the company without saying anything about the death, and where the policy had not then been forfeited, held that such facts were evidence that the company was not relying upon the failure to make prompt payment as a forfeiture of the policy. 5. Insurance—waiver of provision that forfeiture cannot be waived except by agreement signed by certain officials. A clause in an insurance policy, providing that a forfeiture cannot be waived except by an agreement signed by certain officials of the company, is for the benefit of the insurer, and, like any other clause or condition, is subject to waiver, and the provisions of such condition have reference only to the express condition of waiver of forfeiture, and not to a waiver claimed to exist by reason of acts of the insurer inconsistent with an intention on its part to enforce the condition.